                                   BEFORE THE
                         UNITED STATES JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION


 IN RE: CROP INPUTS ANTITRUST                         MDL No. 2993
 LITIGATION



                                   PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, the undersigned hereby certify that, on March 11, 2021, the

following documents were electronically filed with the Clerk of the Panel via CM/ECF:

       1. Notice of Appearance; and

       2. Schedule of Actions.

       The undersigned further certify that copies of the foregoing were served on all counsel by

email as follows:


                                    Counsel for Plaintiffs

Rex A. Sharp                                     Isaac Diel
SHARP LAW, LLP                                   Greg Bentz
5301 W. 75th Street                              SHARP LAW, LLP
Prairie Village, KS 66208                        6900 College Blvd., Suite 285
rsharp@midwest-law.com                           Overland Park, KS 66211
                                                 idiel@midwest-law.com
Counsel for Plaintiff Melinda Budde              gbentz@midwest-law.com

                                                 Counsel for Plaintiff Melinda Budde

David M. Cialkowski                              Hart L. Robinovitch
Brian C. Gudmundson                              ZIMMERMAN REED LLP
Alyssa J. Leary                                  14646 N. Kierland Blvd., Suite 145
ZIMMERMAN REED LLP                               Scottsdale, AZ 85254
1100 IDS Center, 80 S. 8th St.                   hart.robinovitch@zimmreed.com
Minneapolis, MN 55402
david.cialkowski@zimmreed.com                    Counsel for Plaintiffs B. Carlson and B.
brian.gudmundson@zimmreed.com                    DeKrey
alyssa.leary@zimmreed.com
                                    Counsel for Plaintiffs

Counsel for Plaintiffs B. Carlson and Brad
DeKrey

E. Powell Miller                               Jeffrey B. Gittleman
Sharon S. Almonrode                            Chad A. Carder
William Kalas                                  BARRACK, RODOS & BACINE
Dennis A. Lienhardt                            3300 Two Commerce Square
THE MILLER LAW FIRM PC                         2001 Market Street
950 West University Drive,                     Philadelphia, PA 19103
Rochester, Michigan 48307                      jgittleman@barrack.com
epm@millerlawpc.com                            ccarder@barrack.com
ssa@millerlawpc.com
wk@millerlawpc.com                             Counsel for Plaintiff Eagle Lake Farms
dal@millerlawpc.com                            Partnership

Counsel for Plaintiff Brad DeKrey

John G. Emerson                                Richard M. Paul III
EMERSON FIRM, PLLC                             Ashlea G. Schwarz
2500 Wilcrest, Suite 300                       PAUL LLP
Houston, TX 77042                              601 Walnut Street, Suite 300
jemerson@emersonfirm.com                       Kansas City, MO 64106
                                               Rick@PaulLLP.com
Counsel for Plaintiff Eagle Lake Farms         Ashlea@PaulLLP.com
Partnership
                                               Counsel for Dan Flaten




                                             -2-
                                     Counsel for Plaintiffs

Daniel E. Gustafson                             Anne T. Regan
Daniel C. Hedlund                               Nathan D. Prosser
Michelle J. Looby                               HELLMUTH & JOHNSON PLLC
Daniel J. Nordin                                8050 West 78th Street
Mickey L. Stevens                               Edina, MN 55439
GUSTAFSON GLUEK PLLC                            aregan@hjlawfirm.com
Canadian Pacific Plaza                          nprosser@hjlawfirm.com
120 South Sixth Street, Suite 2600
Minneapolis, MN 55402                            Counsel for Plaintiffs Randi Handwerk, Ryan
dgustafson@gustafsongluek.com                    Bros., Inc. and Michael J. Ryan
dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com
dnordin@gustafsongluek.com
mstevens@gustafsongluek.com

Counsel for Plaintiffs Eagle Lake Farms
Partnership, Dan Flaten, Randi Handwerk,
and Leon Pfaff

Joseph W. Cotchett                              Joseph Goldberg
Adam J. Zapala                                  Vincent J. Ward
Karin B. Swope                                  Frank T. Davis
Elizabeth T. Castillo                           Josh B. Ewing
James G.B. Dallal                               FREEDMAN BOYD HOLLANDER
Reid W. Gaa                                     GOLDBERG URIAS & WARD P.A.
COTCHETT, PITRE & MCCARTHY,                     20 First Plaza, Suite 700
LLP                                             Albuquerque, NM 87102
840 Malcolm Road, Suite 200                     jg@fbdlaw.com
Burlingame, CA 94010                            vwj@fbdlaw.com
jcotchett@cpmlegal.com                          ftd@fbdlaw.com
azapala@cpmlegal.com                            jbe@fbdlaw.com
kswope@cpmlegal.com
ecastillo@cpmlegal.com                           Counsel for Plaintiff Randi Handwerk
jdallal@cpmlegal.com
rgaa@cpmlegal.com

Counsel for Plaintiff Randi Handwerk




                                              -3-
                                     Counsel for Plaintiffs

Garrett D. Blanchfield                          Robert J. Gralewski, Jr.
Roberta A. Yard                                 Samantha L. Greenberg
REINHARDT WENDORF &                             KIRBY McINERNEY LLP
BLANCHFIELD                                     600 B Street, Suite 2110
332 Minnesota Street, Suite W 1050              San Diego, CA 92101
St. Paul, MN 55101                              bgralewski@kmllp.com
g.blanchfield@rwblawfirm.com                    sgreenberg@kmllp.com
r.yard@rwblawfirm.com
                                                 Counsel for Plaintiff Leon Pfaff
Counsel for Plaintiff Hapka Farms

Kenneth A. Wexler                                Timothy D. Battin
Mark R. Miller                                   Christopher V. Le
Melinda J. Morales                               STRAUS & BOIES, LLP
WEXLER WALLACE LLP                               4041 University Drive
55 W. Monroe Street                              Suite 500
Suite 3300                                       Fairfax, VA 22030
Chicago, Illinois 60603                          tbattin@straus-boies.com
kaw@wexlerwallace.com                            cle@straus-boies.com
mrm@wexlerwallace.com
mjm@wexlerwallace.com                            Counsel for Plaintiff Leon Pfaff

Counsel for Plaintiff Leon Pfaff

Drew R. Ball                                     Karl L. Cambronne
Steve McCann                                     Bryan L. Bleichner
BALL & McCANN, P.C.                              Jeffrey D. Bores
161 North Clark Street, Suite 1600               Christopher P. Renz
Chicago, IL 60601                                CHESTNUT CAMBRONNE PA
Drew@BallMcCannLaw.com                           100 Washington Avenue South, Suite 1700
Steve@BallMcCannLaw.com                          Minneapolis, MN 55401
                                                 kcambronne@chestnutcambronne.com
Counsel for Plaintiff Ryan Bros., Inc. and       bbleichner@chestnutcambronne.com
Michael J. Ryan                                  jbores@chestnutcambronne.com
                                                 crenz@chestnutcambronne.com

                                                 Counsel for Plaintiff Tyler Schultz




                                              -4-
                                      Counsel for Plaintiffs

Wilbert B. Markovits (pro hac vice)               Patrick Howard, Esq.
Terence R. Coates (pro hac vice)                  Simon B. Paris, Esq.
MARKOVITS, STOCK & DEMARCO,                       SALTZ, MONGELUZZI, & BENDESKY,
LLC                                               P.C.
3825 Edwards Road, Ste. 650                       1650 Market Street, 52nd Floor
Cincinnati, OH 45209                              Philadelphia, PA 19103
bmarkovits@msdlegal.com                           phoward@smbb.com
tcoates@msdlegal.com                              sparis@smbb.com

Counsel for Plaintiff Tyler Schultz               Counsel for Plaintiff Tom Burke Farms

Roberta D. Liebenberg,                           Joshua D. Snyder
Gerard A. Dever                                  BONI, ZACK & SNYDER LLC
Jessica D. Khan                                  15 St. Asaphs Road
FINE, KAPLAN AND BLACK, RPC                      Bala Cynwyd, PA 19004
One South Broad Street, 23rd Floor               mboni@bonizack.com
Philadelphia, PA 19107                           jsnyder@bonizack.com
rliebenberg@finekaplan.com
gdever@finekaplan.com                             Counsel for Plaintiff Tom Burke Farms
jkhan@finekaplan.com

Counsel for Plaintiff Tom Burke Farms

Dianne M. Nast                                   Robert L. King
NASTLAW LLC                                      Stephen M. Tillery
1101 Market Street, Suite 2801                   Jamie Boyer
Philadelphia, Pennsylvania 19107                 Carol O’Keefe
dnast@nastlaw.com                                KOREIN TILLERY, LLC
                                                 505 North 7th Street, Suite 3600
Counsel for Plaintiff Tom Burke Farms            St. Louis, MO 63101
                                                 rking@koreintillery.com
                                                 stillery@koreintillery.com
                                                 jboyer@koreintillery.com
                                                 cokeefe@koreintillery.com

                                                 Counsel for Plaintiffs Jason J. Canjar d/b/a
                                                 Yedinak Registered Holsteins, Charles Lex,
                                                 Barbara Piper




                                               -5-
                                    Counsel for Plaintiffs

George A. Zelcs                                 Mark Edelson
John Libra                                      EDELSON LECHTZIN LLP
Randall P. Ewing, Jr.                           3 Terry Drive, Suite 205
Jonathon Byrer                                  Newtown, PA 18940
Ryan Z. Cortazar                                medelson@edelson-law.com
KOREIN TILLERY, LLC
205 North Michigan Avenue, Suite 1950           Counsel for Plaintiff Jason J. Canjar d/b/a
Chicago, IL 60601                               Yedinak Registered Holsteins
gzelcs@koreintillery.com
jlibra@koreintillery.com
rewing@koreintillery.com
jbyrer@koreintillery.com
rcortazar@koreintillery.com

Counsel for Plaintiff Jason J. Canjar d/b/a
Yedinak Registered Holsteins, Barbara Piper

Joseph E. Mariotti                              Derek Y. Brandt
CAPUTO & MARIOTTI, P.C.                         Leigh M. Perica
730 Main Street Moosic, PA 18507                Connor P. Lemire
jmariotti@caputomariotti.com                    MCCUNE WRIGHT AREVALO, LLP
                                                231 North Main Street, Suite 20
Counsel for Plaintiff Jason J. Canjar d/b/a     Edwardsville, Illinois 62025
Yedinak Registered Holsteins                    dyb@mccunewright.com
                                                lmp@mccunewright.com
                                                cpl@mccunewright.com

                                                Counsel for Plaintiff Darren Duncan

Richard D. McCune                               Charles F. Barrett
MCCUNE WRIGHT AREVALO, LLP                      NEAL & HARWELL, PLC
3281 East Guasti Road, Suite 100                1201 Demonbreun Street
Ontario, California 91761                       Suite 1000
rdm@mccunewright.com                            Nashville, Tennessee 37203
                                                cbarrett@nealharwell.com
Counsel for Plaintiff Darren Duncan
                                                Counsel for Plaintiff Jones Planting Co., III




                                              -6-
                                     Counsel for Plaintiffs

Gregory S. Asciolla                               Jonathan P. Barrett
Jonathan S. Crevier                               BARRETT LAW, PLLC
LABATON SUCHAROW LLP                              121 Colony Crossing, Suite D
140 Broadway                                      Madison, MS 39110
New York, New York 10005                          jpb@barrettlawms.com
gasciolla@labaton.com
jcrevier@labaton.com                              Counsel for Plaintiff Jones Planting Co., III

Counsel for Plaintiff Jones Planting Co., III

W. Joseph Brucker                                 J. Barton Goplerud
Robert K. Shelquist                               Brandon M. Bohlman
Brian D. Clark                                    SCHINDLER, ANDERSON, GOPLERUD
Rebecca A. Peterson                               &
Stephanie A. Chen                                 WEESE P.C.
LOCKRIDGE GRINDAL NAUEN                           5015 Grand Ridge Drive, Suite 100
P.L.L.P.                                          West Des Moines, IA 50265
100 Washington Ave. South, Suite 2200             goplerud@sagwlaw.com
Minneapolis, MN 63101                             bohlman@sagwlaw.com
wjbruckner@locklaw.com
rkshelquist@locklaw.com                           Counsel for Plaintiff Charles Lex
bdclark@locklaw.com
rapeterson@locklaw.com
sachen@locklaw.com

Counsel for Plaintiff Charles Lex

Vincent Briganti                                  Robert A. Clifford
Christian Levis                                   Shannon M. McNulty
Roland R. St. Louis, III                          CLIFFORD LAW OFFICES, P.C.
LOWEY DANNENBERG P.C.                             120 North LaSalle, #3100
44 South Broadway                                 Chicago, Illinois 60602
White Plains, NY 10601                            rac@cliffordlaw.com
Tel.: (914) 997-0500                              smm@cliffordlaw.com
Fax: (914) 997-0035
vbriganti@lowey.com                               Counsel for Plaintiff John C. Swanson
clevis@lowey.com
rstlouis@lowey.com

Counsel for Plaintiff Barbra Piper




                                                -7-
                                    Counsel for Plaintiffs

Linda P. Nussbaum                               Arthur N. Bailey
Bart D. Cohen                                   Marco Cercone
Christopher B. Sanchez                          RUPP BAASE PFALZGRAF
Louis Kessler                                   CUNNINGHAM LLC
NUSSBAUM LAW GROUP, P.C.                        1600 Liberty Building
1211 Avenue of the Americas, 40th Floor         424 Main Street
New York, NY 10036                              Buffalo, New York 14202
lnussbaum@nussbaumpc.com                        bailey@ruppbaase.com
bcohen@nussbaumpc.com                           cercone@ruppbaase.com
csanchez@nussbaumpc.com
lkessler@nussbaumpc.com                         Counsel for Plaintiff John C. Swanson

Counsel for Plaintiff John C. Swanson

John W. “Don” Barrett                           Jonathan W. Cuneo
Katherine Barrett Riley                         Victoria Sims
David McMullan, Jr.                             Blaine Finley
Sterling Starns                                 CUNEO GILBERT & LADUCA, LLP
BARRETT LAW GROUP, P.A.                         4725 Wisconsin Ave., NW Suite 200
P.O. Box 927                                    Washington, DC 20016
404 Court Square North                          jonc@cuneolaw.com
Lexington, Mississippi 39095-0927               vicky@cuneolaw.com
dbarrett@barrettlawgroup.com                    bfinley@cuneolaw.com
kbriley@barrettlawgroup.com
dmcmullan@barrettlawgroup.com                   Counsel for Plaintiff Vienna Ehqo Farms
sstarns@barrettlawgroup.com

Counsel for Plaintiff Vienna Ehqo Farms




                                             -8-
                                 Counsel for Defendants

David Lender                                 Troy A. Bozarth
Adam Hemlock                                 HEPLERBROOM LLC
WEIL, GOTSHAL & MANGES LLP                   130 North Main Street
767 5th Avenue                               P.O. Box 510
New York, NY 10153                           Edwardsville, IL 62025
dlender@weil.com                             tab@heplerbroom.com

Counsel for Defendant BASF Corporation       Counsel for Defendant BASF Corporation

Jonathan Gleklen                             Eric Mahr, Esq.
Laura Shores                                 Angela Landry, Esq.
ARNOLD & PORTER                              Daphne Lin, Esq.
601 Massachusetts Ave, NW                    FRESHFIELDS BRUCKHAUS
Washington, DC 20001-3743                    DERINGER US LLP
Jonathan.gleklen@arnoldporter.com            700 13th Street NW, 10th Floor
                                             Washington, DC 20005-3960
Counsel for Defendants Bayer CropScience,    Eric.mahr@freshfields.com
Inc. and Bayer CropScience, LLC

                                             Counsel for Defendant Cargill, Inc.

Colby A. Kingsbury                           Kathy L. Osborn
FAEGRE DRINKER BIDDLE & REATH                FAEGRE DRINKER BIDDLE & REATH
LLP                                          LLP
311 South Wacker Drive, Suite 4300           300 North Meridian Street, Suite 2500
Chicago, IL 60606                            Indianapolis, IN 46204
Colby.kingsbury@faegredrinker.com            Kathy.osborn@faegredrinker.com

Counsel for Defendant CHS Inc.               Counsel for Defendant CHS Inc.

Jason Leckerman                              Michael L. McCluggage
BALLARD SPAHR LLP                            EIMER STAHL LLP
1735 Market Street, 51st Floor               224 South Michigan Ave., Suite 1100
Philadelphia, PA 19103-7599                  Chicago, IL 60604
leckermanj@bllardspahr.com                   mmccluggage@eimerstahl.com

Counsel for Defendants Corteva, Inc. and     Counsel for Defendant Federated Co-
Pioneer Hi-Bred International, Inc.          Operatives Ltd.




                                            -9-
                                    Counsel for Defendants

F. Matthew Ralph                                Shylah R. Alfonso
DORSEY & WHITNEY LLP                            PERKINS COIE
Suite 1500, 50 South Sixth Street               1201 Third Avenue, Ste 4900
Minneapolis, MN 55402                           Seattle, WA 98101-3099
ralph.matthew@dorsey.com                        salfonso@perkinscoie.com

Counsel for Defendants Growmark, Inc.           Counsel for Defendant Simplot AB Retail Sub
and Growmark FS, LLC

Michael J. Nester                               Jesse Solomon
DONOVAN ROSE NESTER, P.C.                       DAVIS POLK & WARDWELL LLP
15 North 1stStreet, Suite                       901 15th Street N.W.
A Belleville, IL 62220                          Washington, DC 20005
mnester@drnpc.com                               Jesse.solomon@davispolk.com

Counsel for Defendant Syngenta                  Counsel for Defendant Syngenta Corporation
Corporation

Lee Peifer                                      Paul Lopach, Esq.
Peter C. Quittmeyer                             Mike Hofmann, Esq.
Jim McGibbon                                    BRYAN CAVE LEIGHTON PAISNER
EVERSHEDS SUTHERLAND (US) LLP                   1700 Lincoln Street, Suite 4100
999 Peachtree Street, NE, Suite 2300            Denver, CO 80203-4541
Atlanta, GA 30309-3996
leepeifer@eversheds-sutherland.com
peterquittmeyer@eversheds-sutherland.com        Counsel for Defendant Nutrien AG Solutions
jimmcgibbon@eversheds-sutherland.com

Counsel for Defendant Tenkoz, Inc.

Nathan P. Eimer
Brian Chang
Sarah H. Catalano
Vanessa G. Jacobsen
EIMER STAHL
LLP
224 South Michigan Ave., Suite 1100
Chicago, IL 60604
neimer@eimerstahl.com
bchang@eimerstahl.com
vjacobsen@eimerstaho.com

Counsel for Defendant Winfield
Solutions LLC
                                             - 10 -
Dated: March 11, 2021             Respectfully Submitted,

                                  ____/s/ Craig C. Martin________________

                                  Craig C. Martin
                                  WILLKIE FARR & GALLAGHER LLP
                                  300 N. LaSalle
                                  Chicago, IL 60654
                                  Tel: (312) 728-9000
                                  Fax: (312) 728-9199
                                  cmartin@willkie.com

                                 Counsel for Defendant Univar Solutions Inc.




                        - 11 -
